MEMORANDUM OPINION

                                            No. 04-12-00424-CR

                                    IN RE Joe Rafael JIMENEZ, Jr.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 25, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 16, 2012, relator Joe Rafael Jimenez, Jr. filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his pro se “Writ of Habeas Corpus Challenging

Illegal Restraint.” However, Jimenez acknowledges, and this court has confirmed, that counsel

has been appointed to represent relator in the criminal proceedings pending in the trial court for

which he is currently confined. A criminal defendant is not entitled to hybrid representation.

See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906
S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on pro se

motions or petitions filed with regard to a criminal proceeding in which the defendant is

represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not
1
  This proceeding arises out of Cause Nos. 2011CR7653 and 2011CR7652, styled The State of Texas v. Joe Rafael
Jimenez, Jr., pending in the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela
presiding.
                                                                                  04-12-00424-CR


abuse its discretion by declining to rule on relator’s pro se habeas filed in the criminal

proceedings pending in the trial court. Accordingly, the petition for writ of mandamus is denied.

TEX. R. APP. P. 52.8(a).

                                                    PER CURIAM

DO NOT PUBLISH




                                              -2-